Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in any combination, does not teach or suggest the invention recited in independent claims 1,11, since, among other things, the prior art of record does not teach or suggest claimed features relating to a method and/or system comprising: observing network traffic having traffic requests and traffic responses to and from the protected network; classifying each of the traffic requests with one of the clusters by comparing fields of the traffic request to fields used for clustering the learning requests with the clusters; associating one of the traffic responses or lack of traffic response to each corresponding traffic request of the clusters; determining an analysis response time for the respective traffic responses; associating the analysis response time with the respective classified traffic requests that correspond to the traffic responses; determining an analysis response time characteristic per cluster based on the analysis response time associated with the respective classified traffic requests classified with the cluster; determining a difference per cluster between the analysis response time and the learning response time associated with the cluster; and notifying a mitigation device when the difference determined for enough of the clusters exceeds a predetermined threshold, as recited in the context of claim 1, and similarly claimed in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        05/20/2022